Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated November 24th, 2020.  Claims 1-17 are presented for examination.  

Allowance of the Claims
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitations for each zoomed image, retrieving a matrix outputted by the convolutional neural network with the zoomed image as input, the matrix corresponding to a preset category of the traffic light; comparing, for the matrix corresponding to each the preset category of the traffic light, each value in the matrix with a preset threshold to determine whether there is a value greater than the preset threshold in the matrix; 
in response to there being a value greater than the preset threshold in the matrix, using the preset category of the traffic light as a target category of the traffic light, and determining a location of an area of the traffic light corresponding to the target category in the to-be-processed image based on the location information outputted by the convolutional neural network; and 
determining the target category of the traffic light and the location of the area of the traffic light of the target category as a candidate traffic light identification result of claim 1 and the corresponding limitations in claims 9 and 17, when considered with other claim features, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/T.P.O./Examiner, Art Unit 3663    

/JAMES M MCPHERSON/Examiner, Art Unit 3663